Case 1:20-cv-02797-UNA Document 6 Filed 12/11/20 Page 1 of 4

UNITED STATES DISTRICT COURT Eo THE
DISTAICT oF COWMBAIA

PPRANCE JONES

| PlawfF Caml Achon No, 1 20-c-.04797
| V. Judge Dotoney L Fr tedrich
MORIEL BowseR et al,

t

NOTION TO ACTER, AMEND OR SET ASIDE
—SUDOMENT “Resvant To Fen. R. Cw P S46).
|

Now Comes Powe requesting “Wus court +o
Aver, Anund of Set Aarde 145, Qcteoe ZO,

| 40R0 Order dismissing planet Can flank
<a WAS granted torma Pauperis to Priced
inthe action. Plank te brin forth evidence
Met prove Khor WS conviehon Nas weer)
Teverged on diwect appeal. SEE JONES Vv
United States, 168 A. Bd 703 A0ll, Plawh
Demonstrated Yns Fad wethin the Stteckemunt
ef Clam eb Wis Complayntt Whoe awh
yas mer hose Fequiremi(is which His cowt rest
so DisMissAl ORDER 0. Plant met those.
requiem lack ne Filing oc Mus Actor,

| Porsiont-to Federal A. Out® 54 Pah

| respecttilly request hak io acho be

| Pemstated, qadhat He Cont Alter, Amuind oc
Set oside tts Sodgmerly Yor ‘tne reasons

| sek Yow, and allow Plant Acton fo proceed,

ies By PLUME JowE\

DEC { | 2020 BAYSS HD ory

 

 

I of J !

 

 

 

_. Angela D, Caesar, Clerk of Court

aft
Case 1:20-cv-02797-UNA Document 6 Filed 12/11/20 Page 2 of 4

“PRodk= CF SERVICE

 

JL cer onder 29 S.C. pitt Thut-

 

 

aA Copy otk Malem WAS Losta Wr -hiepeif

 

 

 

Maled’ ovton_Mavemer AY, ADD ty the
¥ieEse os Coptt for D4 ClerKotia ciul

ee “by wim _at 223 cit Ai NW, Add).

 

 

Spy
- re
ARM SS-OC]
Usk Caleman-|
“20, BOX 34

 

——Cokestiaty Ei. 5382|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dof A

 

 

{ U.S. UISTPICT LOUIE, sinet ies UL LAnutiiiia 5
Case 1:20-cv-02797-UNA Document 6 Filed 12/11/20 Page 3 of 4

   

PRINCE SQN ESA SAIS S OTT ae ge ABER Bet ea
Federal Correction Comple \ ES AC, guste
USP Caleman- | [eo | Meee to
P.O, BOX (OSS
ilemanPeSieal TOME CLERK, office. Soa THE

Lis, DistQcl AND BAN KRU PIC

COV RY FoR ane bist oe Caluming

ZES Coneriutional Ave A U/

iVashing ton Dc 3,000 |

200 1-2eEdsass TPL TU LIPLATN REG ETRE ae te me ee
Case 1:20-cv-02797-UNA Document 6 Filed 12/11/20 Page 4 of 4

F.C.C. COLEMAN

MAIL ROOM

&46 N.E, 54TH TERR

COLEMAN, FLORIDA

83521

THE ENCLOSED LETTER W-. §

PROCESSED THROUGH SHE WAL '

f iL 2G. THE LETTER HAS B CEN .
sen FETED OR IM SPEG "ED?

   
    

wo CA “S8 m. SEe , QUESTIONS °

|
| Pat
C&A eRe ei Ovi’ HICH THIS’
POOMITY +l. CURISD" THON, YOU
MAY WISE TC PETURN THE MAIL
FOR FURTHES INFOR'AATION OR
CLARIFICATION. IF TUE WRITER
ENCLC.- ‘3 CORRES -ONDENGE
FOR FU7.WARDING 'O ANOTHER
ADDRESSEE, PLEA'IE RETURN THE

Ase te
ae Ke

Sa

voy ge

 

>
ar
spe
cS
so ae
£ se
- .
ea? a
a
es

«

  
